Case 1:16-cv-00275-JFB-SRF Document 590 Filed 01/16/19 Page 1 of 2 PageID #: 42517




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  BOSTON SCIENTIFIC SCIMED, INC.,
         Plaintiff,
                 v.
  EDWARDS LIFESCIENCES CORP.,
         Defendant.                                       C.A. No. 16-275-JFB-SRF
  EDWARDS LIFESCIENCES CORP.,
  EDWARDS LIFESCIENCES PVT, INC., and
  EDWARDS LIFESCIENCES LLC,
         Counterclaim and Third-Party Plaintiffs,
                 v.
  BOSTON SCIENTIFIC CORP., BOSTON
  SCIENTIFIC SCIMED, INC., and SADRA
  MEDICAL, INC.,
         Counterclaim and Third-Party
         Defendants.


             STIPULATION OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41

         IT IS HEREBY STIPULATED by and among the parties to this action through their

  counsel that the above-captioned action (including without limitation all claims and

  counterclaims asserted in the action) be and hereby is dismissed in its entirety with prejudice

  pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own costs

  and attorneys’ fees.




  DATED: January 16, 2019
Case 1:16-cv-00275-JFB-SRF Document 590 Filed 01/16/19 Page 2 of 2 PageID #: 42518



  YOUNG, CONAWAY, STARGATT & TAYLOR LLP           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

  /s/ Karen L. Pascale                            /s/ Brian P. Egan
  Karen L. Pascale (#2903)                        Jack B. Blumenfeld (#1014)
  Pilar G. Kraman (#5199)                         Brian P. Egan (#6227)
  Rodney Square                                   Megan E. Dellinger (#5739)
  1000 North King Street                          1201 North Market Street
  Wilmington, DE 19801                            P.O. Box 1347
  (302) 571-6600                                  Wilmington, DE 19899
  kpascale@ycst.com                               (302) 658-9200
  pkraman@ycst.com                                jblumenfeld@mnat.com
                                                  began@mnat.com
  Attorneys for Plaintiff and Counterclaim/       mdellinger@mnat.com
  Third-Party Defendants
                                                  Attorneys for Defendant and Counterclaim/
                                                  Third-Party Plaintiffs




    01:24071863.1                             2
